UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7584



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LAZARO TAPIA-SANTANA,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. W. Earl Britt, Senior
District Judge. (CR-93-62-BR, CA-00-864-BR)


Submitted:   December 20, 2001            Decided:   January 9, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lazaro Tapia-Santana, Appellant Pro Se. Jane H. Jolly, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lazaro Tapia-Santana seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2001) and his motion to alter or amend judgment.     We have

reviewed the record and the district court’s orders and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   United States v. Tapia-Santana, Nos. CR-93-62-BR; CA-00-

864-BR (E.D.N.C. Jan. 18, 2001; Feb. 5, 2001).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2